DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 8/10/2021 where claims 1, 6, 10, and 17 are amended and claim 16 is cancelled. Claims 1-15 and 17-20 are pending and ready for examination.

The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  The information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 6 – 11). The Applicant has amended the independent claims to comprise new subject matter comprising:

wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings”

	The Examiner asserts the Applicant has ignored and/or diminished evidence furnished from the Non Final Office Action (5/27/2021) which provides one of ordinary skill in the art to contemplate the Applicant’s newly amended claims. 

	Beveridge (US 2018/0260251) clearly teaches one of ordinary skill in the art is readily able to utilize a programming language comprising operators, alphanumeric strings (i.e. character strings), and attributes (i.e. properties) to contemplate and/or solve the problem required by the amended independent claims.

	Beveridge states:
see e.g. [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”

	


As Beveridge clearly teaches character strings, properties, and operators one of ordinary skill in the art is able to contemplate and/or solve the problem as permitted by MPEP 2141.03 (see below):

“... wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings”
	
	MPEP 2141.03 states:
	"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396

	
	The Examiner notes for purposes of appeal the Applicant’s arguments did not address the evidence presented in Beveridge. The Applicant’s decision to ignore teachings of Beveridge does not expedite prosecution.

	The Examiner notes for purposes of appeal programming languages utilized within the context presented by the Applicant is known in the prior art and the generating of rules and/or policies via a programming language is also known in the art.

	Cole (US 2018/011551) within the context of virtualized services (see e.g. [0070]) states ([0083]):


    PNG
    media_image1.png
    328
    567
    media_image1.png
    Greyscale


	Cole clearly teaches programming languages (i.e. declarative statements, compiled code, executable code, etc.) are readily available to impact and/or influence a virtualized environment via dynamic policies and/or rules.









    PNG
    media_image2.png
    362
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    84
    653
    media_image3.png
    Greyscale

	
Gokurakuji clearly teaches within the context of the applicants VNFD element(s) the ability to utilize concatenation, attributes, properties, and/or expressions.

	The Examiner notes for purpose of appeal concatenation, strings, and string operations are well known and conventional in the art. Kent states (Chapter 1, Page 18):

    PNG
    media_image4.png
    666
    930
    media_image4.png
    Greyscale


Sandoval (US 2010/0023952) within the context of executing rules and/or policies states [0139]:


    PNG
    media_image5.png
    247
    567
    media_image5.png
    Greyscale



Lattner (US 2015/0347102) states ([0031]) “ ... String concatenation is as simple as adding together two strings with the ‘+” operator, and string mutability is managed by choosing between a constant or a variable , just like any other value in the new language”

Johnson (US 2013/0337789) states ([1255]):

“... a concatenation operator (&&) for concatenating together multiple values into a result for one parameter ...”

Aylett (US 2019/0042554) states ([0317]):
“... filtering operations ...   string concatenate, logical operators ... transformation functions ...”

Hence per MPEP 2141.03 the Examiner asserts one of ordinary skill in the art has several different pathways to contemplate and/or solve the problem presented in the Applicant’s claims and/or limitations.








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 – 11, 13 – 15, 17 – 18, and 20   are rejected under 35 USC 103 as being unpatentable over Rao (US 2018/0241635) in view of Beveridge (US 2018/0260251) and in further view of Gokurakuji (US 2018/0004576)
Regarding claim 1,    Rao discloses an operating method of a device for network function
virtualization (NFV) in a communication system, comprising:
obtaining a virtual network function descriptor (VNFD) (Rao;
 see e.g. abstract “ ... the method comprises actions of accessing descriptor entities (DE) that each DE describes deployment and operation behavior of the NF entity ...”
see e.g. [0050] “ ... at least one application VNF descriptor ... at least one infrastructure VNF descriptor ...”
see e.g. [0051] “The management plane entity accesses data from the at least one VNFD-A to config. An application function (NF-A_ of the at least one VNF ...”
see e.g. [0076] “The NF entity can be selected from a VNF entity ...”
see e.g. [0101]); 
identifying VNF configuration information expressed in a programming language from the VNFD (Rao; Rao; Rao teaches configuration scripts are generated which comprises configuration information to be identified;
see e.g. [0052] “ ... A-CM generates an application configuration script for execution by the at least one NF-A of the VNF ...” see e.g. [0050]);
determining VNF resource information based on the VNF configuration information expressed in the programming language (Rao;
see e.g. [0082] “ The application configurations script 203 may comprise application-level parameters ... load balancing settings, redundancy mode settings and/or IP addresses”
see e.g. [0084] “ The infrastructure configuration script 208 may comprise infrastructure level parameters and workflows  ... resource allocation and partition settings”); and
transmitting a VNF generation request message comprising the VNF resource information  (Rao; 
see e.g. [0049] “ ... issuing a request to update a configuration of an NF in accordance with a policy in each accessed DE ...” 
see e.g. [0140], [141] , see e.g. , Fig. 6, Fig. 8, see e.g. [0156] – [0163])
Although Rao teaches scripting, Rao does not address conventional expressions, concatenation schemes, and/or operators (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 claimed invention is directed to a product or a process”), and therefore does not expressly disclose:
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings
However in analogous art Beveridge discloses:

wherein the programming language includes a combination of character strings for indicating a property of resource information and an operator for concatenating the character strings (Beveridge; Beveridge teaches a programming language to facilitate virtualized services associated with resources  in a cloud and/or distributed computing comprising where  the programming language comprises alphanumeric strings (i.e. character strings) , expressions, and/or operators to facilitate concatenation of strings associated with the attributes and properties of resources;
see e.g. [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Beveridge’s programming scheme. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs

wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (The combined solution provides for utilizing the programming explicitly taught by Rao to be utilized with the VNF(s) and VNFD’s explicitly taught by Rao)
As evidence of the above rationale Gokurakuji discloses:
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (Gokurakuji; Gokurakuji teaches rules implemented via code associated with VNFD(s) comprising VNF resource information and operators for concatenating character strings;
see e.g. [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. [0103], [0104])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.
Regarding claim 2, Rao in view of Beveridge and in further view of Gokurakuji disclose the method of claim 1, further comprising:
(Rao;
see e.g. Fig. 2 illustrating NFVI Resource 210
see e.g.  [0085] “ ... access infrastructure drawn from an NFV infrastructure (NFVI) resource 210 ...” 
see e.g. [0159], [0160])



Regarding claim 3, Rao in view of Beveridge  and in further view of Gokurakuji disclose the method of claim 2,
wherein determining the VNF resource information based on the VNF configuration information comprises:
applying the VNF resource information to a programming language expression of the VNF configuration information (The combined solution per Beveridge and/or Gokurakuji provides for utilizing expressions associated with the VNF resource information  and VNF configuration information); and
generating a result value according to applying  (The combined solution per Beveridge and/or Gokurakuji provides for realizing a result when executing the expression
see e.g. Gokurakuji [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. Gokurakuji [0096], [0103], [0104]
see e.g. Beveridge [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. Beveridge [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. Beveridge [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”), and 
wherein the VNF generation request message comprises information of the result value (The combined solution provides for the VNF generation request message explicitly taught by Rao to comprise of Scheid’s resultant value).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Beveridge’s programming scheme. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.
Regarding claim 4,   Rao in view of Beveridge  and in further view of Gokurakuji disclose the method of claim 1, wherein the VNF is deployed in
an NFVI receiving the VNF generation request message (Rao; Rao teaches the VNF utilizes an NFVI or equivalently is deployed in an NFVI
  see e.g. [0159] “ ... may request a specific amount of NFVI resources 210 and may be in the form of a request for an action to scale up or down (that is, update the allocated NFVI resources) ...”
see e.g. [0085]).
Regarding claim 5,   Rao in view of Beveridge  and in further view of Gokurakuji disclose the method of claim 1, wherein the VNFD comprising the VNF configuration information is used to deploy a plurality of VNFs (Rao; Per Independent claim 1 Rao places no limitations on how many VNFs may be deployed in association with a  VNFD; see e.g. [0087] “ ... a plurality of VNFs ...”).
Regarding claim 6, Rao discloses An apparatus for network function virtualization (NFV) in a communication system, comprising:
a transceiver (Rao; see e.g. [0221] “ ... a network connectivity device 1760, a transceiver ...”);  and
at least one processor functionally coupled with the transceiver, wherein the at least one processor controls to (Rao; see e.g. [0021] “ ... a processing unit ... interconnecting some or all of these components ... transceiver ...”):
obtain a virtual network function descriptor (VNFD) (Rao;
 see e.g. abstract “ ... the method comprises actions of accessing descriptor entities (DE) that each DE describes deployment and operation behavior of the NF entity ...”
see e.g. [0050] “ ... at least one application VNF descriptor ... at least one infrastructure VNF descriptor ...”
see e.g. [0051] “The management plane entity accesses data from the at least one VNFD-A to config. An application function (NF-A_ of the at least one VNF ...”
see e.g. [0076] “The NF entity can be selected from a VNF entity ...”
see e.g. [0101]), 
Rao; Rao teaches configuration scripts are generated which comprises configuration information to be identified;
see e.g. [0052] “ ... A-CM generates an application configuration script for execution by the at least one NF-A of the VNF ...” see e.g. [0050]),
determine the VNF resource information based on the VNF configuration information expressed in the programming language(Rao;
see e.g. [0082] “ The application configurations script 203 may comprise application-level parameters ... load balancing settings, redundancy mode settings and/or IP addresses”
see e.g. [0084] “ The infrastructure configuration script 208 may comprise infrastructure level parameters and workflows  ... resource allocation and partition settings”), and
transmit a VNF generation request message comprising the VNF resource information (Rao; 
see e.g. [0049] “ ... issuing a request to update a configuration of an NF in accordance with a policy in each accessed DE ...” 
see e.g. [0140], [141] , see e.g. , Fig. 6, Fig. 8, see e.g. [0156] – [0163])
Although Rao teaches scripting, Rao does not address conventional expressions, concatenation schemes, and/or operators (“The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”), and therefore does not expressly disclose:

However in analogous art Beveridge discloses:

wherein the programming language includes a combination of character strings for indicating a property of resource information and an operator for concatenating the character strings (Beveridge; Beveridge teaches a programming language to facilitate virtualized services associated with resources  in a cloud and/or distributed computing comprising where  the programming language comprises alphanumeric strings (i.e. character strings) , expressions, and/or operators to facilitate concatenation of strings associated with the attributes and properties of resources;
see e.g. [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Beveridge’s programming scheme. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs
Rao in view of Beveridge discloses:
(The combined solution provides for utilizing the programming explicitly taught by Rao to be utilized with the VNF(s) and VNFD’s explicitly taught by Rao)
As evidence of the above rationale Gokurakuji discloses:
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (
wherein the programming language includes a combination of character strings for indicating a property of VNF resource information and an operator for concatenating the character strings (Gokurakuji; Gokurakuji teaches rules implemented via code associated with VNFD(s) comprising VNF resource information and operators for concatenating character strings;
see e.g. [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. [0103], [0104])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.

Regarding claim 7, Rao in view of Beveridge  and in further view of Gokurakuji disclose the apparatus of claim 6, wherein the at least one processor further controls to receive the VNF resource information from an NFV infrastructure (NFVI) (Rao;
see e.g. Fig. 2 illustrating NFVI Resource 210
see e.g.  [0085] “ ... access infrastructure drawn from an NFV infrastructure (NFVI) resource 210 ...” 
see e.g. [0159], [0160])

Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 10, Rao in view of Beveridge  and in further view of Gokurakuji disclose the apparatus of claim 8, wherein the programming language expression comprises a combination of at least one character string for indicating a property of a VNF resource  and an operator (The combined solution per independent claim 6 provides for  a combination of at least one character string for indicating a property of the VNF resource information and an operator;
see e.g. Beveridge [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. Beveridge [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. Beveridge [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”
see e.g. Gokurakuji [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. Gokurakuji [0096], [0103], [0104]
see e.g. Beveridge [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Beveridge’s programming scheme. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.
Regarding claim 11,   Rao in view of Beveridge and in further view of Gokurakuji disclose =the apparatus of claim 7, 
wherein the at least one processor further controls to generate a network in an NFVI by applying a VNF resource to the programming language expression of a VNF configuration information (The combined solution per Beveridge and Gokurakuji provides for programming language expressions associated with an NFVI and applying the VNF resource
see e.g. Rao;  Fig. 16, Step 1610 “ ... network slice instance ...” see e.g. [0085] “ ... NFV infrastructure (NFVI) resource ...”
see e.g. Beveridge [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”
 see e.g. Beveridge [0092] “  ... expressions can be combined by common relation operators to produce relational value expressions ...”
see e.g. Beveridge [0121] “ ... attributes 2328, operational and performance characteristics of virtual machines ...”
see e.g. Gokurakuji [0102] “ ... VNF descriptor ... the character string of “0002” is concatenated to the character string of “OsakaSGW001 U-Plane) using an operator “&&”, thereby generating the VDU name “OsakaSGW001 U-Plane002” or the like” 
see e.g. Gokurakuji [0096], [0103], [0104]
see e.g. Beveridge [0091] “... instantiated attribute 1502 is an attribute value/pairs generally represented by an alphanumeric string ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Beveridge’s programming scheme. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Gokurakuji’s concatenation scheme comprising operators in association with VNFDs. The motivation being the combined solution provides one of ordinary skill in the art specific operator types to impact and/or influence of the lifecycle manager of virtualized services.
Regarding claim 13, Rao in view of Beveridge  and in further view of Gokurakuji disclose the apparatus of claim 7, wherein the VNF resource information comprises at least one of network information, subnet information, port information, storage information, and VM information (Rao, see e.g. [0082]  “ ... IP addresses ...” see e.g. [0084] “ ... partition settings ...”).
Regarding claim 14, Rao in view of Beveridge and in further view of Gokurakuji disclose the apparatus of claim 6, wherein the VNFD comprising the VNF configuration information is used to deploy a plurality of VNFs (Rao; Per Independent claim 1 Rao places no limitations on how many VNFs may be deployed in association with a  VNFD; see e.g. [0087] “ ... a plurality of VNFs ...” see e.g. [0052] “ ... at least one NF-A  ...”).
Regarding claim 15,   Rao in view of Beveridge and in further view of Gokurakuji disclose the apparatus of claim 6, wherein the
VNF is deployed in an NFV infrastructure (NFVI) receiving the VNF generation request message (Rao; Rao teaches the VNF utilizes an NFVI or equivalently is deployed in an NFVI
  see e.g. [0159] “ ... may request a specific amount of NFVI resources 210 and may be in the form of a request for an action to scale up or down (that is, update the allocated NFVI resources) ...”
see e.g. [0085]).

Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 10 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 11 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, Rao in view of Beveridge  and in further view of Gokurakuji disclose the method of claim 2, wherein the VNF resource information includes at least one of network information, subnet information, port information, storage information, and virtual machine (VM) information (Rao, see e.g. [0082]  “ ... IP addresses ...” see e.g. [0084] “ ... partition settings ...”).

Claims 9 is  rejected under 35 USC 103 as being unpatentable over Rao in view of Beveridge  and in further view of Gokurakuji and in further view of Scheffler (US 2015/0339570)
Regarding claim 9,    Rao in view of Beveridge and in further view of Gokurakuji disclose the apparatus of claim 8, however Rao does not expressly disclose wherein at least one 
However in analogous art Scheffler discloses:
wherein at least one processor further controls to change the programming language expression from a list form to a dictionary form (Scheffler; Scheffler teaches a  transformer module which supports  programming languages and provides for transforming  a list to a dictionary
see e.g. [0219] “ ... transformer modules ... list ... dictionary ... programming language expression ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao with Scheffler’s transforming module. The motivation being the combined invention provides for increased efficiencies in lifecycle management of VNFs.
Claims 12 and 19 are rejected under 35 USC 103 as being unpatentable over Rao in view of Beveridge and in further view of Gokurakuji and in further view of Antony (US 2016/0291999)
Regarding claim 12, Rao in view of Beveridge and in further view of Gokurakuji disclose the apparatus of claim 11, wherein the at least one processor further controls to:
create a virtual machine (VM) of the NFVI (Rao; see e.g. [0159] “ ... scale in or out the number of virtualized instances ...”), Rao does not expressly disclose:
attach a port of the network to the VM.
However in analogous art Antony discloses:
attach a port of the network to the VM (Antony; see e.g. [0038] “ ... configuration ... change to the port number .. to which the VM 108 is attached ...”)

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 12 and is considered an obvious variation; therefore it is rejected under the same rationale.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD L BARKER/Primary Examiner, Art Unit 2449